The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The disclosure is objected to because of the following informalities: Page 1, in the heading immediately preceding paragraph [0004] and page 3, in the heading therein, it is noted that --OF THE INVENTION-- should be inserted after “SUMMARY” (i.e. page 1) and inserted after “DETAIL DESCRIPTION” (i.e. page 3), respectively for consistency with PTO guidelines. Page 1, in paragraph [0005], third line therein, note that the reference to “the X direction” is vague in meaning, especially since the orientation of such a direction has not been positively established and thus appropriate clarification is needed. Page 3, in paragraphs [0020], [0021], first line in each paragraph and page 8, in paragraph [0036], first & 4th lines therein, note that the reference to “Y axis” should be rewritten as --vertical axis--, respectively at these instances for an appropriate characterization. Page 3, in paragraphs [0020], [0021], first line in each paragraph and page 8, in paragraph [0036], second & 4th lines therein, note that the reference to “X axis” should be rewritten as --horizontal axis--, respectively at these instances for an appropriate characterization. Page 3, in paragraph [0023], first line therein; page 6, in paragraph [0028], 7th line therein; page 6, in paragraph [0029], third, 7th lines therein; page 8, in paragraph [0036], 7th line therein: it is noted that the reference to “Figures 2-3” should be rewritten as --Figures 2 and 3--, respectively at these instance for an appropriate characterization. In replacement paragraph [0024], 8th line therein, note that the pronoun “it” should be rewritten to indicate the intended feature for clarity and completeness of description. Page 6, in paragraph [0028], 9th line therein, it is noted that the reference to “Figures 4A-4B” should be rewritten as --Figures 4A and 4B--, respectively at these instance for an appropriate characterization. Page 6, in paragraph [0029], first line therein, note that the recitation of “filter 200’ in the Z direction” is vague in meaning, especially since no “Z direction” has been positive associated with corresponding Figure 4B and thus appropriate clarification is needed. Page 8, in paragraph [0036], 12th line therein, it is noted that the recitation of “in both figures” should be rewritten as --in both Figures 10 and 11-- for clarity and completeness of description.  Appropriate correction is required.
The drawings are objected to because of the following: In FIGS. 10 & 11, note that the designation of --decibels (dB)-- should be added to the vertical axis in each one of the graphs in FIGS. 10 & 11 for consistency with the description in paragraph [0036].  
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The following claims have been found to be objectionable for reasons set forth below: 
In claims 5, 13, 20, line 2 in each claim, should --respectively-- be inserted prior to “disposing”, respectively at these instances for an appropriate characterization?
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).

Claims 2; 10; 18 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over corresponding claims 1, 6, 7; 8, 11, 12; 15-17 of U.S. Patent No. 10396420 (cited by applicants’).  Although the conflicting claims are not identical, they are not patentably distinct from each other because the corresponding apparatus patent claims recite substantially similar subject matter as recited in the corresponding method application claims, albeit with different terminology, where such different terminology (i.e. method vs. apparatus limitations) between the application and patent claims still convey the same subject matter, and therefore the corresponding application claims have been met by the corresponding patent claims as being not patentably distinct under an “anticipation analysis”.
Claims 2-9; 10-17; 18-21 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over corresponding claims 1, 3-6, 8, 7, 2; 9, 11-14, 16, 15, 10; 17, 19, 20, 18 of U.S. Patent No. 11031663 (cited by applicants’).  Although the conflicting claims are not identical, they are not patentably distinct from each other because the corresponding apparatus patent claims recite substantially similar subject matter as recited in the corresponding method application claims, albeit with different terminology, where such different terminology (i.e. method vs. apparatus limitations) between the application and patent claims still convey the same subject matter, and therefore the corresponding application claims have been met by the corresponding patent claims as being not patentably distinct under an “anticipation analysis”.
Any inquiry concerning this communication should be directed to BENNY T LEE at telephone number (571) 272-1764.


/BENNY T LEE/PRIMARY EXAMINER 
ART UNIT 2843                                                                                                                                                                                                       

B. Lee